DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, there is no prior antecedent basis in the previous claim language for the “the quenching scrubber” mentioned at the end of these claims.

Allowable Subject Matter
The international examiner has offered the literature reference titled “Causting Scrubbing vs sulphuric acid production”; US 2017/044015 A1 and also WO 2008/100317 A1 as alleged inventive step “Y”-type references in the Written Opinion associated w/ PCT/US2018/034657 (i. e. the Applicant’s parent application).  Within this Written Opinion, the international examiner submitted that the 
	This line of reasoning and interpretation of the cited prior art is not well taken by the U. S. examiner for at least the following reasons.  The system described in this “Causting. . .” literature reference that actually utilizes a quench tower is illustrated in figure 3 on pg. 36 in this literature reference.  What is illustrated in this figure 3 is a Claus tail gas treatment system that utilizes a hydrogenation reactor which (evidently) hydrogenates COS, CS2, etc. into hydrogen sulfide (please note the comments provided on pg. 36 in this literature reference); a quench tower together w/ an associated “KO drum” (i. e. “knock out” drum) followed by a downstream amine absorber (evidently for sorbing hydrogen sulfide: again, please note the comments provided on pg. 36 in this literature reference).  The figure 3 in this literature reference fails to teach or suggest the Applicants’ claimed provision of an “oxidizer” (for oxidizing at least the hydrogen sulfide into sulfur dioxide) as well as failing to teach or suggest the Applicant’s claimed provision of a scrubber that sorbs and removes the sulfur dioxide out of the gas (as embraced in the scope of at least the Applicants’ independent claims).  The international examiner is correct in noting that the quenching tower illustrated in figure 3 in this 
	One of the more relevant references discovered by the U. S. examiner from his search is US 2011/0044875 A1.  US 2011/0044875 A1 is relevant in as much as it least describes the Applicants’ base process and system set forth in the independent claims that includes the pertinent features of extracting hydrogen sulfide out of natural gas (please see paragraph number 2); subjecting the resulting hydrogen sulfide-containing gas to a sulfur recovery unit (i. e. a Claus plant): please also see paragraph number 4; combusting the Claus tail gas to produce a sulfur dioxide-containing gas (please also see paragraph number 10); subjecting the resulting sulfur dioxide-containing gas to quenching (please also see paragraph number 23), and then feeding the quenched, sulfur dioxide-containing gas into a sulfur dioxide absorber (please also see paragraph numbers 7 and 23).  However, there is no suggestion of providing a “filter” in association w/ the quench tower mentioned in paragraph number 23, in the manner required by at least the Applicants’ independent claims.  US 2015/0191656 A1 describes the provision of a filter in association w/ a quench tower (please also see paragraph numbers 12 and 13 in this US 2015/0191656 A1).  However, this US 2015/0191656 A1 is directed to the non-analogous art of converting wood into liquid bio-oil (please see at least the abstract in this US 2015/0191656 A1), and, therefore, cannot be combined w/ this US 2011/0044875 A1.  There is no motivation or suggestion w/in this US 2011/0044875 A1 to provide a filter in association w/ the quench tower described in this US 2011/0044875 A1.  Therefore, no rejections will be offered based on the combination of US 2011/0044875 A1 and/or US 2015/0191656 A1 (either alone or taken together).
	In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736